Exhibit 10.3

 

AMENDMENT NO. 3
TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENT

 

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENT dated as of
October 12, 2015 (as amended, restated, supplemented or otherwise modified from
time to time this “Amendment”), is entered into by and among UNITED THERAPEUTICS
CORPORATION, a Delaware corporation, as Borrower, certain Subsidiaries of the
Borrower who are or may become party to the Credit Agreement from time to time,
as Guarantors, the lenders who are or may become party to the Credit Agreement
from time to time, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

 

RECITALS

 

WHEREAS, the parties to this Amendment, are parties to that certain Credit
Agreement dated as of September 26, 2013, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of July 24, 2014, as further amended by that
certain Amendment No. 2 to Credit Agreement dated as of July 24, 2015
(collectively, the “Existing Credit Agreement” and together with this Amendment
and as such Existing Credit Agreement is otherwise amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

WHEREAS, Borrower and Administrative Agent are parties to that certain Security
Agreement dated as of September 26, 2013 (the “Existing Security Agreement” and
together with this Amendment and as such Existing Security Agreement is
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).

 

WHEREAS, the parties to this Amendment now wish to amend the Existing Credit
Agreement regarding “Change of Control” and to amend the Existing Credit
Agreement and the Existing Security Agreement regarding the addition of a
securities sub-account as collateral securing the Obligations of Borrower.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged,
Credit Parties and Administrative Agent hereby agree as follows:

 

SECTION 1.
DEFINED TERMS

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to them pursuant to the Existing Credit Agreement.  Unless
otherwise specified, (a) each agreement, instrument or other document referenced
in this Amendment shall refer to such agreement, instrument or other document,
in each case as amended, restated, supplemented or otherwise modified from time
to time; and (b) each definition shall apply to the singular and the plural
forms of such terms, as applicable.

 

--------------------------------------------------------------------------------


 

SECTION 2.
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

2.1                               Definitions.  Section 1.1 of the Existing
Credit Agreement is amended by deleting therefrom the definition of “Collateral
Account” and replacing it with the following:

 

“Collateral Account” means, collectively, the Borrower’s account numbered
24014902 United Therapeutics Corporation #3 Pledged and the sub-account
thereunder numbered 24014912 United Therapeutics Corporation #3 Pledged AFS, in
each case, maintained at Wells Fargo.

 

2.2                               Change of Control.  Section 8.1(k) of the
Existing Credit Agreement is deleted in its entirety and is replaced by the
following:

 

(k)                                 Change of Control.  (i) As a result of one
(1) or more transactions after the date of this Agreement, any “person” or
“group” of persons shall have “beneficial ownership” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder) of more than thirty-five percent (35%) of the
outstanding common stock of Borrower; or (ii) without limiting the generality of
the foregoing, during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or a duly authorized committee of such board or governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; provided, that the relationships among the respective
shareholders of Borrower on the Closing Date shall not be deemed to constitute
all or any combination of them as a “group” for purposes of clause (k)(i).

 

SECTION 3.
AMENDMENTS TO EXISTING SECURITY AGREEMENT

 

3.1                               Collateral Description.  Section 1.1(a) of the
Existing Security Agreement is deleted in its entirety and is replaced by the
following:

 

(a)                                 Investment Management Securities Account
No. 24014902 United Therapeutics Corporation #3 Pledged, and the sub-account
thereunder Account No. 24014912 United Therapeutics Corporation #3 Pledged AFS,
in the case of such account and such sub-account of the Pledgor maintained with
Wells Fargo and all successor and replacement accounts, regardless of the
numbers of such accounts or the offices at which such accounts are maintained
(collectively, the “Securities Account”) and all rights of the Pledgor in
connection with the Securities Account, and all investment property, security
entitlements, financial assets, certificated securities, uncertificated
securities (including mutual funds shares), money, cash, currency, deposit
accounts, instruments, general intangibles, and all other investments or
property of any sort now or hereafter held, carried, maintained or administered
in the Securities Account in the name of or for the benefit of the Pledgor;

 

2

--------------------------------------------------------------------------------


 

SECTION 4.
CONDITIONS PRECEDENT

 

This Amendment shall be effective upon the date as of which there is
satisfaction (or waiver in writing by Administrative Agent) of each of the
following conditions precedent (and with respect to each agreement, document or
other deliverable hereunder, each such item shall be in form and substance
satisfactory to Administrative Agent) (the “Closing Date”):

 

(a)                                 Receipt by Administrative Agent of this
Amendment executed and delivered by each Credit Party.

 

(b)                                 Receipt by Administrative Agent of a
certificate of a Responsible Officer of each Credit Party substantially in the
form attached as Exhibit J to the Existing Credit Agreement certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing this Amendment and certifying that attached thereto is a true, correct
and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated pursuant to this
Amendment and the execution, delivery and performance of this Amendment, and
(D) a certificate as of a recent date of the good standing of each Credit Party
under the laws of its jurisdiction of organization.

 

(c)                                  Receipt by Administrative Agent of all
other certificates, opinions, agreements, instruments and documents, as
Administrative Agent determines necessary or appropriate in connection with this
Amendment.

 

(d)                                 Immediately prior to the Closing Date and
immediately after the Closing Date, no Default or Event of Default shall have
occurred and be continuing.

 

SECTION 5.
RATIFICATION AND AGREEMENT

 

Credit Parties hereby ratify the Loan Documents and acknowledge, agree and
affirm that, from and after the Closing Date, (a) Credit Parties remain bound by
all terms of the Loan Documents, as applicable, (b) Credit Parties are
responsible for the continuing observance and full performance of their
respective obligations pursuant to the Loan Documents and (c) the obligations of
Credit Parties pursuant to the Loan Documents remain unchanged and in full force
and effect, other than as expressly provided for in this Amendment.

 

SECTION 6.
REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants that no Default or Event of Default
shall have occurred and be continuing as of the Closing Date and that the
representations and warranties set forth in the Loan Documents, as applicable,
are true and correct in all material respects as of the Closing Date, except to
the extent that any such representations and warranties relate, by their terms,
to a prior date, in which case such representations and warranties were true and
correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, in
which case such representation and warranty shall be true and correct in all
respects as of such earlier date) as of such prior date.

 

3

--------------------------------------------------------------------------------


 

SECTION 7.
INTENTIONALLY OMITTED

 

SECTION 8.
MISCELLANEOUS

 

8.1                               Entirety.  This Amendment and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.

 

8.2                               Counterparts/Fax/Email.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of executed counterparts of this Amendment by fax or
email shall be effective as an original and shall constitute a representation
that an original shall be delivered.

 

8.3                               Governing Law.  THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

8.4                               Further Assurances.  The parties to this
Amendment agree to promptly take such actions, at the expense of Borrower and
upon the request of any of the other parties to this Amendment, as are
reasonably necessary to carry out the intent of this Amendment, in each case as
such actions (a) must be reasonably agreed to by all parties to this Amendment
and (b) shall not increase the liabilities or burdens of Administrative Agent.

 

8.5                               Severability; Waivers.  If any part of this
Amendment is not enforceable, the rest of the Amendment may be enforced.  If
Administrative Agent waives an Event of Default, it may enforce a later Event of
Default.  Any consent or waiver under this Amendment must be in writing.

 

8.6                               Attorneys’ Fees.  Borrower shall pay the
reasonable attorneys’ fees and expenses incurred by Administrative Agent in
connection with the preparation, negotiation, closing and enforcement of this
Amendment and the matters related thereto.  Such payment by Borrower shall be
made within thirty (30) days after Borrower’s receipt of an invoice regarding
any such fees and expenses.

 

8.7                               Indemnification.  Borrower will indemnify and
hold each Lender, Administrative Agent, their respective parent entities (direct
and indirect, including without limitation without Wells Fargo & Company),
subsidiaries and Affiliates (including without limitation Wells Fargo Bank,
National Association) and all of their respective directors, officers,
employees, agents, successors, attorneys and assigns (individually, an
“Indemnitee” and collectively, the “Indemnitees”) harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (a) this Amendment or any document executed
pursuant hereto, (b) any credit or financing extended or committed by any Lender
to Borrower under any Loan Document, and (c) any litigation or proceeding
related to or arising out of this Amendment, any such document, or any such
credit or financing; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, willful misconduct or intentional bad acts of such Indemnitee
or (y) any material breach by such Indemnitee of any Loan Document.  This
indemnity includes but is not limited to attorneys’ fees and expenses (including
without limitation the allocated cost of in-house counsel).  This indemnity will
survive repayment of Borrower’s obligations to Administrative Agent and Lenders
pursuant to the Loan Documents.  All sums due to any Indemnitee hereunder shall
be obligations of Borrower, due and payable immediately without demand.

 

4

--------------------------------------------------------------------------------


 

8.8                               Notices.  Unless otherwise provided in this
Amendment or in another Loan Document, all notices required under this Amendment
shall be delivered in accordance with the notice requirements of the Loan
Documents.

 

8.9                               Headings.  Article and paragraph headings are
for reference only and shall not affect the interpretation or meaning of any
provisions of this Amendment.

 

8.10                        Joint and Several Liability.  The obligations of
Credit Parties pursuant to this Amendment are joint and several in nature.

 

8.11                        Continued Effectiveness of Loan Documents.  Except
as expressly set forth in this Amendment, the terms and provisions of the Loan
Documents shall remain in full force and effect.

 

[signatures on the following pages]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date above.

 

 

BORROWER:

 

 

 

 

UNITED THERAPEUTICS CORPORATION, as Borrower

 

 

 

 

 

By:

/s/ James Edgemond

 

Name:

James Edgemond

 

Title:

Chief Financial Officer and Treasurer

 

[signature pages continue]

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

 

LUNG BIOTECHNOLOGY PBC (successor-in-interest to Lung Biotechnology Inc.), as a
Guarantor

 

 

 

 

 

By:

/s/ James Edgemond

 

Name:

James Edgemond

 

Title:

Chief Financial Officer and Treasurer

 

[signature pages continue]

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Barbara K. Angel

 

Name:

Barbara K. Angel

 

Title:

Senior Vice President

 

[signature pages end]

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------